Citation Nr: 0208803	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  92-21 050	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from November 1944 to November 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Pittsburgh, Pennsylvania.  The Board denied the 
appeal by decision dated in November 1996; however, the Board 
thereafter vacated the November 1996 because pertinent 
evidence received at the RO prior to the Board's decision was 
not associated with the claims folder when the Board entered 
its decision.  When the case was before the Board in August 
2001, it was remanded for further development.  It was 
returned to the Board in June 2002.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran does not have PTSD related to any traumatic 
event of military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served overseas as a radio operator during World 
War II.  Personnel records reflect he served in no battles or 
campaigns and was not injured during service.  He is in 
receipt of no awards or medals indicative of combat.  

The record reflects the veteran's pursuit of VA benefits 
based only on respiratory, skin and/or digestive problems for 
many years subsequent to service discharge.  In connection 
with a Board hearing conducted in November 1983, the veteran 
testified relevant to his digestive/respiratory problems.  He 
included report that had had in-service treatment with nerve 
pills and also indicated he had a nervous condition related 
to his period of service.  He clarified that his prior 
statements relevant to problems breathing, choking and 
gagging were related to his nervous problems and had been 
misinterpreted by individuals helping him with his claim or 
assessing his medical status.  Transcript at 7-8, 11, 14-16.  

The veteran underwent VA psychological evaluation in August 
1988.  He was referred for the evaluation of numerous somatic 
complaints, as well as for complaints of chronic pain.  He 
reported symptoms such as having problems controlling his 
anger and depression.  The results of psychological testing 
were interpreted as showing the veteran to have admitted to 
an extremely large number of unusual symptoms such that it 
was opined that the resulting profile was likely invalid.  
The diagnostic impressions were somatization disorder and 
dysthymia.  No opinion was offered as to the onset or 
etiology of such disorders.

In October 1989, the veteran submitted a claim of entitlement 
to service connection for PTSD.

In February 1990, the veteran reported for a VA examination.  
He reported that while in service he had seen one of his 
comrades shoot at Italian children trying to take garbage at 
the military camp.  He reported he had been engaged at 
shooting at civilians outside of the camp and that one of the 
soldiers on guard duty had had his throat cut.  He complained 
of personality changes, sleep difficulties, anger, a hyper-
startle response, flashbacks and nightmares as well as 
isolation since service discharge.  Examination revealed a 
depressed affect, without psychotic manifestations or any 
disorientation.  The examiner commented that the veteran's 
stressors were by memory over 40 years earlier and difficult 
to further identify.  The examiner also noted the veteran's' 
symptoms of sleep difficulties, irritability, anger 
outbursts, flashbacks, nightmares, hyperstartle response and 
social isolation.  The examiner concluded that the veteran 
met the criteria for PTSD with related depressive symptoms.

A July 1990 VA evaluation report is of record, showing the 
veteran to have had multiple somatic complaints.  He was 
anxious at the time of the consultation.  The impression was 
that the majority of the veteran's symptoms could be 
accounted for within the personality problems of individuals 
with chronic pain syndromes.  The examiner was not impressed 
with the degree of clinical depression, PTSD or any dysthymic 
disorder.  The diagnosis was somatization disorder, without 
any Axis II diagnosis.

In a statement dated in September 1991, J.M., Ph.D., reported 
his impressions of the veteran while a VA psychology intern 
from January to May 1985.  Dr. J.M. indicated that the 
veteran experienced emotional distress associated with 
hypnosis sessions exploring traumatic events during the war 
years.

The veteran submitted photocopies of photographs of himself 
and unit members, places in Italy, and pictures of the 
execution by hanging of Mussolini and his mistress.  In 
statements he alleged having seen the hanging bodies.

In March 1992, the veteran testified at a personal hearing.  
He reported having been treated at the VA hospital since 
about 1977.  He reported his various unit assignments, to 
include with the signal intelligence and monitor.  He 
complained of nightmares about military service, particularly 
about having been ordered to fire on children who were eating 
garbage.  He also recalled an incident where he was cornered 
by civilians when he was making advances toward a local girl.

In a statement received in May 1992 the veteran reported that 
when he arrived in Italy in April 1945, the harbor was full 
of ships that had been blown up.  He stated that the river 
was red with the blood from the dead and injured.  He 
described having seen dead Germans lying in the roadside, or 
hanging out of trucks with body parts strewn about.  He 
described having seen starving children raiding the garbage 
and having been ordered to shoot them.  He reported that the 
soldiers were frequently fired upon by civilians whose 
possessions had been taken.  He indicated he had been held in 
a displaced persons camp.  He also indicated that he had seen 
Mussolini and his mistress hanging in the square after having 
been executed.  

From 1985 through 1993 the veteran was seen at the VA mental 
hygiene/behavioral medicine clinic for complaints of stress 
and anger; entries primarily note somatization disorder, 
adjustment and/or dysthymic disorder.  The veteran discussed 
his multiple physical problems as well as marital issues with 
his spouse.  Those records are predominantly without 
reference to service duties or traumatic events of service.  
One entry, dated in October 1991, notes the veteran's report 
of having an obsession with nightmares and thoughts of 
killing.  The impression that date was questionable PTSD 
secondary to somatic pain disorder.

In March 2002, VA requested stressor verification assistance 
from the United States Armed Services Center for Unit Records 
Research (USASCRUR).  VA included information relevant to the 
veteran's claims of having served in the infantry as a radio 
operator and monitor.  VA also advised USASCRUR of the 
following claimed stressors:  The veteran was ordered to fire 
on children going through garbage belonging to American 
troops; the veteran tried to force himself on an Italian 
women and when some civilians came to her rescue he fired his 
hand gun to get away; the veteran was stopped by a group of 
mixed nationality people, beaten and dragged in to a Polish 
displaced persons camp and held there for a day and a night; 
the veteran was in Yugoslavia while setting up a radio 
network.  In April 2002, the USASCRUR advised VA that the 
information received from the veteran relevant to claimed in-
service stressors was insufficient for the purpose of 
conducting meaningful research.  

In April 2002, the veteran reported for a VA examination.  
The examiner reviewed the veteran's claims file in 
conjunction with the examination.  The examiner specifically 
noted the results of VA examination in March 1990, at which 
time the veteran was given a diagnosis of PTSD.  The April 
2002 examiner noted that no specific stressors had been 
delineated in detail to allow for verification and that the 
overall examination appeared to be somewhat cursory in terms 
of symptomatic explanation in the report.  The examiner noted 
the veteran's familial, military and post-service employment 
and social history.  The veteran reported that during service 
his general military occupational specialty was infantry and 
radio operator.  

At the time of the examination, the veteran reported having 
served in Italy and indicated he saw a lot of death and 
destruction.  He reported having seen Germans hanging out of 
their trucks, seeing people rooting through garbage and 
seeing a lot of death on the road.  He recalled one instance 
of being shot at by Communists on the way to Yugoslavia, in 
or around July 1945.  He also indicated he had had trouble 
with the civilian population, being in danger of being robbed 
or killed.  He indicated he once got into a shooting incident 
with the locals.  He reported several incidents in which he 
was confronted by civilians.  The examiner noted that such 
occurred when he and his unit members were attempting to 
procure sexual relationships with local residents.  The 
veteran also reported one incident where he was ordered to 
fire his weapon to scare locals away from the garbage cans.  
He denied any injuries or close calls resulting from such 
incident.  

The veteran reported that his psychiatric problems began in 
1947 or 1948.  He attributed skin and cardiac problems to 
nervous problems.  He also indicated he had been treated for 
his nerves in 1947; the examiner noted there was no 
confirmation of such.  The veteran also reported having 
undergone relaxation therapy in the 1970s; the examiner again 
noted the absence of confirmation of such treatment.  The 
examiner otherwise commented on outpatient and examination 
reports in the claims file, showing no diagnosis of PTSD or 
symptoms consistent with such diagnosis.  Instead the 
examiner noted the veteran was consistently diagnosed with 
dysthymic disorder.  

In April 2002, the veteran indicated that he feared death and 
was afraid to sleep.  He reported having dreams of shooting 
at people in Italy, and dreams where he would see himself 
dead.  He reported no hyperalertness and the examiner noted 
no evidence of hyperarousal.  No dissociative symptoms were 
reported and the examiner noted that the veteran's dreams 
were generally not of incidents that occurred.  The veteran 
denied suicidal or homicidal thoughts.  He reported that he 
heard voices calling him.  He reported no flashbacks and no 
avoidance of stimuli reminding him of past stressors.  
Psychological testing was administered.  Based on the lack of 
PTSD-related symptomatology shown in multiple examinations, 
the April 2002 examiner determined that the veteran's high 
score was indicative of fabrication and an over-reporting of 
symptomatology.  The impression was dysthymic disorder.  

The April 2002 examiner noted that the veteran did not show 
symptoms consistent with a diagnosis of PTSD and did not meet 
Criterion A in that there was no occurrence of a specific 
verifiable trauma.  The examiner commented that the veteran 
related no specific combat-related traumas and related no 
verifiable traumas other than incidents in which his own 
antisocial behavior resulted in consequences from those 
around him.  The examiner emphasized that the veteran 
reported virtually no symptoms consistent with anything other 
than a longstanding dysthymic disorder and that such was not 
related to military service.  The examiner further commented 
that the veteran's complaints of sleep problems and dreams 
were not consistent with events that occurred during service 
and that the veteran's responses to psychological testing 
indicated a very clear pattern of symptom over reporting and 
fabrication consistent with previous psychologic evaluation.  
The conclusion was that there was no evidence of PTSD.  




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  


Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. § 
3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  As the Cohen determination was in effect 
when the RO last reviewed this case, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).

Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the law 
and regulations governing entitlement to service connection, 
to include as specifically relating to PTSD.  He has also 
been advised as to the evidence considered by the RO and the 
reasons for its determination.  Further, this case was 
remanded for additional development in August 2001.  Such has 
been completed, to the extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

The Board notes that the RO has obtained the veteran's 
available service records.  Documentation in the claims file 
reflects that if additional service medical records pertinent 
to the veteran had existed, they might have been destroyed in 
a fire at the National Personnel Records Center (NPRC) 
facility in 1973.  The record also reflects association of VA 
and private records identified by the veteran as probative of 
his claim.  The Board further notes that formal service 
department verification of the veteran's alleged stressors 
has been attempted.  However, the veteran's allegations were 
considered too vague for any meaningful research to be 
accomplished.  He has been unable to provide more specific 
names, approximate dates or other details.  The Board thus 
finds that there is no reasonable possibility that further 
development of the record relevant to his claimed stressors 
could substantiate the claim.  In any case, as will be 
further discussed herein below, the veteran has been afforded 
the appropriate VA examinations, showing that he does not 
meet the diagnostic criteria for PTSD.  

The Board also notes that by letter dated in October 2001, 
the veteran was specifically advised of the VCAA and provided 
opportunity to submit further argument and/or evidence in 
support of his claim.  Neither the veteran nor his appointed 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  As such, the Board finds that the facts 
pertinent to this claim have been properly developed and no 
further action is required to comply with the VCAA or the 
implementing regulations.

Relevant to the merits of the claim, the Board need not 
dispute occurrence of the claimed stressors, the adequacy of 
the veteran's stressful experiences, or his veracity with 
respect to claimed psychiatric symptomatology.  Rather, a 
denial of this claim is in order because the preponderance of 
the evidence establishes that the veteran does not have PTSD.  

The veteran's service medical records are themselves negative 
for diagnosis of any psychiatric disorder.  Although the 
veteran claims that his complaints relevant to breathing, 
choking and gagging were representative of psychiatric 
disability, the record contains no competent evidence of any 
psychiatric disorder for many years after service.  

Post-service, the veteran has been examined by VA in 
connection with outpatient treatment, psychologic 
consultation and formal examinations.  Primarily, the 
diagnoses shown in those records are somatization disorder 
and/or dysthymic disorder.  Although Dr. J.M. offered a 
recollection of working with the veteran, to include that the 
veteran had difficulty coping with war-related events during 
hypnosis, that physician did not offer any diagnosis or 
further information relevant to the veteran's claimed 
stressors or the etiology of any psychiatric impairment.  
Notably, in August 1988 a physician indicated that the 
veteran's psychologic profile was invalid and did not 
diagnosis PTSD.  

The Board acknowledges that the February 1990 VA examiner 
diagnosed PTSD related to the veteran's account of witnessing 
and/or participating in shooting while overseas, or seeing a 
guard with his throat cut while serving overseas during World 
War II.  Here the Board notes that although the veteran 
served during World War II, he received no award or 
decoration indicative of his participation in combat.  His 
listed military occupational specialty of radio operator is 
also not the type of duty assignment that would necessarily 
include exposure to the veteran's claimed stressors.  The 
veteran also reports being an infantryman, but his service 
records do not support his participation in combat events.  
In any event, it does not appear that the 1990 VA examiner 
reviewed the veteran's claim file to consider other 
psychologic reports such as the invalid profile from 
August 1988.  Nor did the examiner state the basis for such 
diagnosis, in terms of how the veteran met the diagnostic 
criteria for PTSD.  Therefore, the Board has found this 
examination report to be of little probative value.

Consistent with the August 1988 psychologic testing, 
evaluation in July 1990 failed to result in any Axis II 
psychiatric diagnosis; the impression was only somatization 
disorder.  Such conclusion contradicts the diagnosis offered 
in connection with VA examination in 1990, but is consistent 
with the remainder of the record.  The Board continues to 
emphasize that VA outpatient records beginning in 1985 are 
essentially negative for any diagnosis of PTSD, instead 
showing diagnoses of somatization disorder and dysthymic 
disorder.  Only one entry, dated in October 1991, indicates 
the veteran may have PTSD.  Even that entry noted such 
diagnosis only as "questionable" and indicated such was 
secondary to somatic pain disorder.  The physician did not 
offer a detailed discussion as to how the veteran met each of 
the criteria for a diagnosis of PTSD under DSM-IV and did not 
identify any specific stressor or stressors claimed by the 
veteran as supporting such diagnosis.  

In April 2002, VA obtained an examination to clarify the 
veteran's diagnostic picture.  The Board finds that the April 
2002 examination report is more probative than the February 
1990 examination report or the October 1991 outpatient entry.  
First, the April 2002 report is based on a comprehensive 
review of all evidence in the claims file, to include many 
years of outpatient records and the prior VA examination 
report.  The April 2002 examiner specifically noted that the 
prior VA examiner had not provided details relevant to 
diagnostic criteria.  In contrast, the April 2002 examiner 
noted the absence of any verified stressor and also noted 
that the veteran did not manifest symptoms consistent with 
the diagnostic criteria for PTSD.  The April 2002 examiner 
included consideration of psychologic test results showing 
the veteran to over report his symptoms, suggesting a lack of 
validity to such testing.  The April 2002 examiner also noted 
that the veteran's nightmares were not of actual in-service 
events, that the veteran did not evidence any hyperstartle 
response, and that the veteran did not endorse any avoidance 
of stimuli reminding him of his war experiences.  The April 
2002 examination report is consistent with the majority of 
outpatient records that show diagnoses other than PTSD for 
many years, without documentation of complaints of war-
related stress.  

The April 2002 examiner concluded that the veteran did not 
have PTSD and that his diagnosed dysthymic disorder was not 
related to military service.  Such is a medical conclusion 
that the Board is not free to disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The record does not 
reveal any competent medical opinion, based on an accurate 
and comprehensive review of the relevant facts of this case, 
refuting that conclusion.

In sum, despite consideration of the veteran's claimed 
stressful in-service events, multiple VA physicians, to 
include a psychiatrist with benefit of review of the 
veteran's records, have determined the veteran does not have 
PTSD related to any event of service.  The veteran himself is 
not competent to establish such diagnosis, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), and the competent evidence 
supportive of the claim is of little probative value.  

This is a case where the preponderance of the evidence is 
against service connection and the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

